DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the second shield has a central opening portion, an outer pair of coaxial annular opaque portion, and a donut shaped portion formed between the central opening portion and the pair of annular opaque portions.” However, it is unclear what constitutes the “donut shaped portion” and how such a portion can be “formed between the central opening portion and the pair of annular opaque portions” in light of Applicant’s specification. Specifically, it is unclear if the “donut shaped portion” should be a transparent or an opaque portion. If the “donut shaped portion” is intended to be transparent, based on the specification, it is unclear where such a portion should be located such that is between the opening portion and the pair of annular opaque portions. Rather, such a transparent donut shaped portion appears to be necessarily formed between the two opaque portions, and cannot be located between the central portion and the opaque portions. If the “donut 
Additionally, Claim 1 recites “a porosity mirror mounted on a porosity tube, wherein the porosity mirror is at an angle with respect to an imaging axis and the porosity tube is perpendicular to the illumination axis.” However, it is unclear what constitutes a “porosity mirror” or a “porosity tube.” Specifically, it is unclear if any mirror having an opening would constitute a “porosity mirror.” Additionally, it is unclear if some specific structure is required to be a porosity tube or if any tube with a “porosity mirror” would read on the claimed limitation. Moreover, any opening in such a mirror could be considered a “porosity tube,” as the opening through the mirror would form a tube.
For the purposes of examination, any mirror having an opening will be interpreted as reading on the claimed porosity mirror and porosity tube.
Claims 2-14 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al. (U.S. Patent No. 8,480,232; hereinafter – “Aikawa”) in view of Nanjo et al. (U.S. Patent No. 5,742,374; hereinafter – “Nanjo”).
Regarding claim 1, Aikawa teaches an ophthalmologic imaging apparatus to capture retinal images of a subject's eye (19), the ophthalmologic imaging apparatus comprising:
a photographic light source (14) and an observation light source (11a, 11b), wherein the photographic light source and the observation light source are arranged on an illumination axis (See e.g. Fig. 1; C. 2, L. 52 – C. 3, L. 10);
a first shield (11g) placed at a distance from a first condenser lens (15, 18), wherein the first condenser lens (15, 18) is placed in front of the photographic light source (14) on the illumination axis (See e.g. Figs. 1-2; C. 2, L. 52 – C. 3, L. 10; C. 3, L. 49 – C. 4, L. 19), and wherein the first shield (11g) has a central opaque portion on which the observation light source (11a, 11b) is mounted and an outer pair of coaxial annular transparent regions (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19);
a diffuser (11e) placed in front of the observation light source (11a, 11b) to diffuse an illumination light beam emitted from the observation light source (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19);
a second shield (12) mounted on the diffuser (11e), wherein the second shield creates an annular illumination pattern from the illumination light beam (See e.g. Figs. 1-2; C. 2, L. 52 – C. 3, L. 10; C. 3, L. 49 – C. 4, L. 19);
a porosity mirror (16) mounted on an porosity tube (17b, 20), wherein the porosity mirror (16) is at an angle with respect to an imaging axis and the porosity tube (17b, 20) is substantially perpendicular to the illumination axis (See e.g. Fig. 1; C. 2, L. 52 – C. 3, L. 48); and
an imaging module (21, 22) aligned along the imaging axis and perpendicular to the illumination axis, wherein the imaging module captures the retinal images of the subject's eye (19) (See e.g. Fig. 1; C. 3, L. 30-48).
Aikawa fails to explicitly disclose that the second shield has a central opening portion, an outer pair of coaxial annular opaque portion, and a donut shaped portion formed between the central opening portion and the pair of annular opaque portions.

Nanjo teaches this shield having a central opening portion and an outer pair of coaxial annular opaque portions “so that the fundus of the same size as a field of vision is taken a photograph or of the larger size thereof to some extent is illuminated by an invisible infrared light” (C. 4, L. 49-52) in order “to provide an fundus camera, capable of confirming the suitability of the working distance and an optical axis easily without any skilled experience concerning to deal with the fundus camera” and “to provide the fundus camera, capable of achieving to simplify and lighten a photographing unit corresponding to a handheld type enclosure” (C. 1, L. 51-60).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa such that the second shield has the shape of Nanjo “so that the fundus of the same size as a field of vision is taken a photograph or of the larger size thereof to some extent is illuminated by an invisible infrared light” in order “to provide an fundus camera, capable of confirming the suitability of the working distance and an optical axis easily without any skilled experience concerning to deal with the fundus camera” and “to provide the fundus camera, capable of achieving to simplify and lighten a photographing unit corresponding to a handheld type enclosure,” as taught by Nanjo (C. 1, L. 51-60; C. 4, L. 49-52).
Regarding claim 2, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in Claim 1, as above.

Regarding claim 4, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in Claim 2, as above.
Aikawa further teaches that wherein the plurality of LEDs (11a, 11b) are arranged on the central opaque portion of the first shield (11g), and each LED of the plurality of LEDs (11a, 11n) operate at a predefined wavelength of light (See e.g. Figs. 1-4; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Regarding claim 5, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in Claim 4, as above.
Aikawa further teaches that one or more of the plurality of LEDs (11a, 11b) are infrared LEDs to operate the ophthalmologic imaging apparatus in a non-mydriatic mode (See e.g. Figs. 1-4; C. 1, L. 11-15; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Regarding claim 6, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in Claim 4, as above.
Aikawa further teaches that one or more of the plurality of LEDs (11a, 11b) are white LEDs to operate the ophthalmologic imaging apparatus in a mydriatic mode (See e.g. Figs. 1-4; C. 1, L. 10-25; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Regarding claim 7, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in Claim 5, as above.
Aikawa further teaches that wherein the infrared LEDs operate at a wavelength of light greater than 700nm (See e.g. Figs. 1-4; C. 1, L. 10-25; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67: Aikawa discloses infrared LEDs having a peak emission in the infrared range, known to be greater than 700 nm).

Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Aikawa such that the LEDs operate at a wavelength of light greater than 700 nm “to prevent the constriction of the pupils for an object being examined, and visible light as an imaging light source to obtain a color image,” as in Aikawa (C. 1, L. 11-15), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in Claim 2, as above.
Aikawa further teaches that the observation light source (11) comprises a rotatable turret assembly (11c) mounted with the plurality of LED's (11a, 11b) of one or more predefined wavelengths, and a rotational axis (11d) of the rotatable turret assembly (11c) is parallel to the illumination axis and separated from the illumination axis is such a way so that the center of each of the LEDs (11a, 11b) is aligned on the illumination axis when the rotatable turret assembly (11c) is rotated to select one or more LEDs of the plurality of LEDs operating a specific wavelength (See e.g. Figs. 2 and 4; C. 3, L. 49 – C. 4, L. 44).
Regarding claim 12, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in the Claim 1, as above.

Regarding claim 13, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in the Claim 1, as above.
Aikawa further teaches that the observation light source (11a, 11b) is mounted at center on the central opaque portion of the first shield (11g) along the illumination axis (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Regarding claim 14, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in the Claim 1, as above.
Aikawa further teaches that the observation light source (11a, 11b) is mounted between center and periphery of the central opaque portion of the first shield (11g) along the illumination axis (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa in view of Nanjo as applied to claim 1 above, and further in view of Anand et al. (U.S. PG-Pub No. 2014/0146288; hereinafter – “Anand”).
Regarding claim 3, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in claim 1, as above.
Aikawa further teaches that a halogen lamp can be used as an observation light source (C. 1, L. 16-21) but fails to explicitly disclose a halogen lamp in the disclosed embodiments.
However, Anand teaches a retinal imaging device comprising an observation light source (64) which comprises a halogen lamp (See e.g. Fig. 3; Paragraph 0023)
Anand teaches this halogen lamp as a suitable choice with “a relatively small size and low heat generation capacity” (Paragraph 0023) in order to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa with the halogen lamp of Anand as it has “a relatively small size and low heat generation capacity” in order to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus imaging and thus leads to ease of use in the environments where specialized facilities are scarce or not available at all, while still ensuring reflex-free high quality image,” as in Aikawa (Paragraphs 0023 and 0033), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Additionally, Examiner further finds that the prior art contained a device/method/product (i.e., ophthalmologic imaging apparatus) which differed from the claimed device by the substitution of component(s) (i.e., an LED) with other component(s) (i.e., a halogen lamp), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting a halogen lamp for an LED), and the results of the substitution (i.e., an ophthalmologic imaging apparatus with a halogen lamp) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the LED of reference Aikawa for the halogen lamp of reference Anand, since the result would have been predictable.
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa in view of Nanjo as applied to claim 1 above, and further in view of Cheng et al. (U.S. PG-Pub No. 2013/0182217; hereinafter – “Cheng”).
Regarding claim 9, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in claim 1, as above.
Aikawa further teaches a focus index mask (14c) having an absorbing mask on a transparent plate (See e.g. Fig. 1; C. 2, L. 66 – C. 3, L. 10).
Aikawa and Nanjo fail to explicitly disclose that the ophthalmologic imaging apparatus comprises a transparent plate having a black dot absorber and the transparent plate is placed at a distance from the second shield.
However, Cheng teaches a fundus camera comprising a photographic light source and an observation light source (19a, 19b, 10+12) mounted on a first shield (32 or 34), a second shield (14, 16, 32, or 34), and a transparent plate (21) having a black dot absorber and the transparent plate is placed at a distance from the second shield (See e.g. Fig. 1; Paragraphs 0019-0021 and 0029 – Cheng teaches a black dot plate known to have a black dot absorber and transparent plate structure).
Cheng teaches this black dot absorber and transparent plate “to eliminate surface reflection of the ocular lens” (Paragraph 0021) to provide “systems and methods to generate focus index of a fundus camera with good visibility, reliability, and enhanced user-friendliness that can be suitable in a compact design” (Paragraph 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa with the black dot absorber and transparent plate of Cheng “to eliminate surface reflection of the ocular lens” to provide “systems and methods to generate focus index of a fundus camera with good visibility, reliability, and 
Regarding claim 10, Aikawa in view of Nanjo and Cheng teaches the ophthalmologic imaging apparatus as claimed in Claim 9, as above.
Aikawa further teaches that the ophthalmologic imaging apparatus comprises a second condenser lens (13) placed between the transparent plate (14c) and the second shield (12) (See e.g. Fig. 1; C. 2, L. 52 – C. 3, L. 10).
Additionally, Cheng further teaches a condenser lens (13, 15, 18) placed between the transparent plate (21) and the second shield (14, 16, 32, or 34) (See e.g. Fig. 1; Paragraphs 0019-0021, 0026, and 0028-0029).
Cheng teaches this black dot absorber, transparent plate, and condenser lens “to eliminate surface reflection of the ocular lens” (Paragraph 0021) to provide “systems and methods to generate focus index of a fundus camera with good visibility, reliability, and enhanced user-friendliness that can be suitable in a compact design” (Paragraph 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa with the black dot absorber and transparent plate of Cheng “to eliminate surface reflection of the ocular lens” to provide “systems and methods to generate focus index of a fundus camera with good visibility, reliability, and enhanced user-friendliness that can be suitable in a compact design,” as taught by Cheng (Paragraphs 0010 and 0021).
Regarding claim 11, Aikawa in view of Nanjo and Cheng teaches the ophthalmologic imaging apparatus as claimed in Claim 10, as above.

Additionally, Cheng further teaches at least one projection lens (6) placed between a porosity mirror (2) and the transparent plate (21) (See e.g. Fig. 1; Paragraphs 0019-0021).
Cheng teaches this black dot absorber, transparent plate, and projection lens “to eliminate surface reflection of the ocular lens” (Paragraph 0021) to provide “systems and methods to generate focus index of a fundus camera with good visibility, reliability, and enhanced user-friendliness that can be suitable in a compact design” (Paragraph 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa with the black dot absorber and transparent plate of Cheng “to eliminate surface reflection of the ocular lens” to provide “systems and methods to generate focus index of a fundus camera with good visibility, reliability, and enhanced user-friendliness that can be suitable in a compact design,” as taught by Cheng (Paragraphs 0010 and 0021).
Regarding claim 12, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in the Claim 1, as above.
Aikawa further teaches that wherein the first shield (11g) and the second shield (12) are ring shaped (See e.g. Figs. 1-2; See e.g. Figs. 1-2; C. 2, L. 52 – C. 3, L. 10; C. 3, L. 49 – C. 4, L. 19).
Additionally, Cheng teaches a fundus camera comprising a photographic light source and an observation light source (19a, 19b, 10+12) mounted on a first shield (32 or 34) and a second shield (14, 16, 32, or 34) wherein the first shield and the second shield are ring shaped (See e.g. Figs. 1-4; Paragraphs 0019, 0021, and 0023-0029).

Therefore, even if Aikawa did not disclose that the first shield and the second shield are ring shaped, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa such that the shields are ring shaped as in Cheng to provide “systems and methods to generate focus index of a fundus camera with good visibility, reliability, and enhanced user-friendliness that can be suitable in a compact design,” as taught by Cheng (Paragraph 0010), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in the Claim 1, as above.
Aikawa further teaches that the observation light source (11a, 11b) is mounted at center on the central opaque portion of the first shield (11g) along the illumination axis (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Additionally, Cheng teaches a fundus camera comprising a photographic light source and an observation light source (19a, 19b, 10+12) mounted on a first shield (32 or 34) wherein the observation light source (39) is mounted at center on the central opaque portion of the first shield (32) along the illumination axis (See e.g. Figs. 3B and 3F; Paragraphs 0023-0029).
Cheng teaches this mounting structure to provide “systems and methods to generate focus index of a fundus camera with good visibility, reliability, and enhanced user-friendliness that can be suitable in a compact design” (Paragraph 0010).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in the Claim 1, as above.
Aikawa further teaches that the observation light source (11a, 11b) is mounted between center and periphery of the central opaque portion of the first shield (11g) along the illumination axis (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Additionally, Cheng teaches a fundus camera comprising a photographic light source and an observation light source (19a, 19b, 10+12) mounted on a first shield (32 or 34) wherein the observation light source (38) is mounted between center and periphery of the central opaque portion of the first shield (34) along the illumination axis (See e.g. Figs. 3D and 3F; Paragraphs 0023-0029).
Cheng teaches this mounting structure to provide “systems and methods to generate focus index of a fundus camera with good visibility, reliability, and enhanced user-friendliness that can be suitable in a compact design” (Paragraph 0010).
Therefore, even if Aikawa did not disclose that the observation light source is mounted at center on the central opaque portion, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa with the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Given the 35 U.S.C. 112(b) rejections, Claim(s) 1-14 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Aikawa in view of Nanjo and Anand.
Regarding claim 1, Aikawa teaches an ophthalmologic imaging apparatus to capture retinal images of a subject's eye (19), the ophthalmologic imaging apparatus comprising:
a photographic light source (14) and an observation light source (11a, 11b), wherein the photographic light source and the observation light source are arranged on an illumination axis (See e.g. Fig. 1; C. 2, L. 52 – C. 3, L. 10);
a first shield (11g) placed at a distance from a first condenser lens (15, 18), wherein the first condenser lens (15, 18) is placed in front of the photographic light source (14) on the illumination axis (See e.g. Figs. 1-2; C. 2, L. 52 – C. 3, L. 10; C. 3, L. 49 – C. 4, L. 19), and wherein the first shield (11g) has a central opaque portion on which the observation light source (11a, 11b) is mounted and an outer pair of coaxial annular transparent regions (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19);
a diffuser (11e) placed in front of the observation light source (11a, 11b) to diffuse an illumination light beam emitted from the observation light source (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19);
a second shield (12) mounted on the diffuser (11e), wherein the second shield creates an annular illumination pattern from the illumination light beam (See e.g. Figs. 1-2; C. 2, L. 52 – C. 3, L. 10; C. 3, L. 49 – C. 4, L. 19);

an imaging module (21, 22) aligned along the imaging axis and perpendicular to the illumination axis, wherein the imaging module captures the retinal images of the subject's eye (19) (See e.g. Fig. 1; C. 3, L. 30-48).
Aikawa fails to explicitly disclose that the second shield has a central opening portion, an outer pair of coaxial annular opaque portion, and a donut shaped portion formed between the central opening portion and the pair of annular opaque portions.
However, Nanjo teaches a fundus camera having a photographic light source (11), an observation light source (2), a diffuser (12) to diffuse an illumination light beam, and a shield (15) that has a central opening portion (36), an outer pair of coaxial annular opaque portion (opaque rings formed by 37), and a donut shaped portion (37) formed between the central opening portion and the pair of annular opaque portions and wherein the shield creates an annular illumination pattern from the illumination light beam that passes through the donut shaped portion (See e.g. Figs. 2-3; C. 4, L. 13 – C. 5, L. 15).
Nanjo teaches this shield having a central opening portion and an outer pair of coaxial annular opaque portions “so that the fundus of the same size as a field of vision is taken a photograph or of the larger size thereof to some extent is illuminated by an invisible infrared light” (C. 4, L. 49-52) in order “to provide an fundus camera, capable of confirming the suitability of the working distance and an optical axis easily without any skilled experience concerning to deal with the fundus camera” and “to provide the fundus camera, capable of achieving to simplify and lighten a photographing unit corresponding to a handheld type enclosure” (C. 1, L. 51-60).

Although Aikawa teaches a structure reading on the broadest reasonable interpretation of the claimed porosity tube and porosity mirror, in the interest of compact prosecution, Examiner submits that Anand teaches a retinal imaging device comprising a light source (64), a condenser lens (68), a diffuser (70), a shield (84), and a porosity mirror (88) mounted on an porosity tube (90), wherein the porosity mirror (88) is at an angle with respect to an imaging axis and the porosity tube (90) is substantially perpendicular to the illumination axis (See e.g. Fig. 3; Paragraphs 0025 and 0028).
Anand teaches the porosity mirror and porosity tube “to yield a second partially blocked beam to form a pupil illumination doughnut” (Paragraph 0025) and to “significantly reduce unwanted reflections from intraocular lens and the cornea, separates the imaging and illumination paths, and helps create a suitable illumination doughnut, to ensure a high quality reflex-free image”(Paragraph 0014) to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus imaging and thus leads to ease of use in the environments where specialized facilities are scarce or not available at all, while still ensuring reflex-free high quality image” (Paragraph 0033).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa with the porosity 
Regarding claim 2, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in Claim 1, as above.
Aikawa further teaches that the observation light source (11a, 11b) comprises plurality of LEDs and the ophthalmologic imaging apparatus comprises a control circuit (301) control the operation of the plurality of LEDs (See e.g. Figs. 1-4; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Regarding claim 3, Aikawa in view of Nanjo teaches the ophthalmologic imaging apparatus as claimed in claim 1, as above.
Aikawa further teaches that a halogen lamp can be used as an observation light source (C. 1, L. 16-21) but fails to explicitly disclose a halogen lamp in the disclosed embodiments.
However, Anand teaches a retinal imaging device comprising an observation light source (64) which comprises a halogen lamp (See e.g. Fig. 3; Paragraph 0023)
Anand teaches this halogen lamp as a suitable choice with “a relatively small size and low heat generation capacity” (Paragraph 0023) in order to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus imaging and thus leads to ease of use in the environments where specialized facilities are scarce or not available at all, while still ensuring reflex-free high quality image” (Paragraph 0033).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Additionally, Examiner further finds that the prior art contained a device/method/product (i.e., ophthalmologic imaging apparatus) which differed from the claimed device by the substitution of component(s) (i.e., an LED) with other component(s) (i.e., a halogen lamp), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting a halogen lamp for an LED), and the results of the substitution (i.e., an ophthalmologic imaging apparatus with a halogen lamp) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the LED of reference Aikawa for the halogen lamp of reference Anand, since the result would have been predictable.
Regarding claim 4, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in Claim 2, as above.

Regarding claim 5, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in Claim 4, as above.
Aikawa further teaches that one or more of the plurality of LEDs (11a, 11b) are infrared LEDs to operate the ophthalmologic imaging apparatus in a non-mydriatic mode (See e.g. Figs. 1-4; C. 1, L. 11-15; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Regarding claim 6, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in Claim 4, as above.
Aikawa further teaches that one or more of the plurality of LEDs (11a, 11b) are white LEDs to operate the ophthalmologic imaging apparatus in a mydriatic mode (See e.g. Figs. 1-4; C. 1, L. 10-25; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Regarding claim 7, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in Claim 5, as above.
Aikawa further teaches that wherein the infrared LEDs operate at a wavelength of light greater than 700nm (See e.g. Figs. 1-4; C. 1, L. 10-25; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67: Aikawa discloses infrared LEDs having a peak emission in the infrared range, known to be greater than 700 nm).
Moreover, Aikawa teaches that the wavelength of the LEDs should be in the infrared range “to prevent the constriction of the pupils for an object being examined, and visible light as an imaging light source to obtain a color image” (C. 1, L. 11-15).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Aikawa such that the LEDs operate at a wavelength of light greater than 700 nm “to prevent the constriction of the pupils for an object being examined, and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in Claim 2, as above.
Aikawa further teaches that the observation light source (11) comprises a rotatable turret assembly (11c) mounted with the plurality of LED's (11a, 11b) of one or more predefined wavelengths, and a rotational axis (11d) of the rotatable turret assembly (11c) is parallel to the illumination axis and separated from the illumination axis is such a way so that the center of each of the LEDs (11a, 11b) is aligned on the illumination axis when the rotatable turret assembly (11c) is rotated to select one or more LEDs of the plurality of LEDs operating a specific wavelength (See e.g. Figs. 2 and 4; C. 3, L. 49 – C. 4, L. 44).
Regarding claim 9, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in claim 1, as above.
Aikawa further teaches a focus index mask (14c) having an absorbing mask on a transparent plate (See e.g. Fig. 1; C. 2, L. 66 – C. 3, L. 10).
Aikawa and Nanjo fail to explicitly disclose that the ophthalmologic imaging apparatus comprises a transparent plate having a black dot absorber and the transparent plate is placed at a distance from the second shield.

Anand teaches this black dot absorber “to yield a second partially blocked beam to form a pupil illumination doughnut” (Paragraph 0025) and to “significantly reduce unwanted reflections from intraocular lens and the cornea, separates the imaging and illumination paths, and helps create a suitable illumination doughnut, to ensure a high quality reflex-free image”(Paragraph 0014) to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus imaging and thus leads to ease of use in the environments where specialized facilities are scarce or not available at all, while still ensuring reflex-free high quality image” (Paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa with the transparent plate and black dot absorber of Anand “to yield a second partially blocked beam to form a pupil illumination doughnut” and to “significantly reduce unwanted reflections from intraocular lens and the cornea, separates the imaging and illumination paths, and helps create a suitable illumination doughnut, to ensure a high quality reflex-free image” to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus imaging and thus leads to ease of use in the environments where specialized facilities are scarce or not available at all, while still ensuring reflex-free high quality image,” as taught by Anand (Paragraphs 0014, 0025, and 0033).
Regarding claim 10, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in Claim 9, as above.

Additionally, Anand further teaches a condenser lens (78) placed between the transparent plate (74) and the second shield (84) (See e.g. Figs. 3-4; Paragraphs 0024 and 0026).
Anand teaches this black dot absorber “to yield a second partially blocked beam to form a pupil illumination doughnut” (Paragraph 0025) and to “significantly reduce unwanted reflections from intraocular lens and the cornea, separates the imaging and illumination paths, and helps create a suitable illumination doughnut, to ensure a high quality reflex-free image”(Paragraph 0014) to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus imaging and thus leads to ease of use in the environments where specialized facilities are scarce or not available at all, while still ensuring reflex-free high quality image” (Paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa with the transparent plate and black dot absorber of Anand “to yield a second partially blocked beam to form a pupil illumination doughnut” and to “significantly reduce unwanted reflections from intraocular lens and the cornea, separates the imaging and illumination paths, and helps create a suitable illumination doughnut, to ensure a high quality reflex-free image” to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus imaging and thus leads to ease of use in the environments where specialized facilities are scarce or not available at all, while still ensuring reflex-free high quality image,” as taught by Anand (Paragraphs 0014, 0025, and 0033).
Regarding claim 11, Aikawa in view of Nanjo and Cheng teaches the ophthalmologic imaging apparatus as claimed in Claim 10, as above.
Aikawa further teaches that the ophthalmologic imaging apparatus comprises at least one projection lens (15) placed between the porosity tube (17, 20) and the transparent plate (14c) (See e.g. Figs. 1-2; C. 2, L. 52 – C. 3, L. 10; C. 3, L. 49 – C. 4, L. 19).
Additionally, Anand further teaches at least one projection lens (78) placed between a porosity mirror (88) and the transparent plate (74) (See e.g. Figs. 3-4; Paragraphs 0024 and 0026).
Anand teaches this black dot absorber “to yield a second partially blocked beam to form a pupil illumination doughnut” (Paragraph 0025) and to “significantly reduce unwanted reflections from intraocular lens and the cornea, separates the imaging and illumination paths, and helps create a suitable illumination doughnut, to ensure a high quality reflex-free image”(Paragraph 0014) to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus imaging and thus leads to ease of use in the environments where specialized facilities are scarce or not available at all, while still ensuring reflex-free high quality image” (Paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmologic imaging apparatus of Aikawa with the transparent plate and black dot absorber of Anand “to yield a second partially blocked beam to form a pupil illumination doughnut” and to “significantly reduce unwanted reflections from intraocular lens and the cornea, separates the imaging and illumination paths, and helps create a suitable illumination doughnut, to ensure a high quality reflex-free image” to provide “a relative simpler construction allowing for a handheld operation with no extra mounts, adjustment mechanisms or complex electronics for fundus imaging and thus leads to ease of use in the environments where specialized facilities are scarce or not 
Regarding claim 12, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in the Claim 1, as above.
Aikawa further teaches that wherein the first shield (11g) and the second shield (12) are ring shaped (See e.g. Figs. 1-2; See e.g. Figs. 1-2; C. 2, L. 52 – C. 3, L. 10; C. 3, L. 49 – C. 4, L. 19).
Regarding claim 13, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in the Claim 1, as above.
Aikawa further teaches that the observation light source (11a, 11b) is mounted at center on the central opaque portion of the first shield (11g) along the illumination axis (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Regarding claim 14, Aikawa in view of Nanjo and Anand teaches the ophthalmologic imaging apparatus as claimed in the Claim 1, as above.
Aikawa further teaches that the observation light source (11a, 11b) is mounted between center and periphery of the central opaque portion of the first shield (11g) along the illumination axis (See e.g. Fig. 2; C. 3, L. 49 – C. 4, L. 19; C. 4, L. 45-67).
Response to Arguments
Applicant's arguments, see page 5, filed 01/14/2021, regarding the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Applicant argues that “a ‘porosity mirror’ is a mirror with openings and a ‘porosity tube’ is a hollow tube.” However, Examiner maintains that such terms are not defined by the specification or known in the art. As such, it is unclear if any mirror having an opening would constitute a “porosity mirror.” Additionally, it is unclear if some specific structure is required to be a porosity tube or if any tube with a “porosity mirror” would read on the claimed limitation. Moreover, any opening in such a 
Applicant's arguments, see pages 6-9, filed 01/14/2021, regarding the 35 U.S.C. 103 rejections over Aikawa in view of Nanjo and over Aikawa in view of Nanjo and Anand have been fully considered but they are not persuasive.
Applicant argues that “Aikawa does not disclose that the observation light source is mounted on the first shield.” However, Examiner respectfully disagrees.
Specifically, it appears that Applicant is arguing that the observation light source must be directed attached or directly fixed to the central opaque portion of the first light shield. However, the claim merely requires that “the first shield has a central opaque portion on which the observation light source is mounted.” 
No special definition of “mounted” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “***”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, “the first shield has a central opaque portion on which the observation light source is mounted,” which states/seems to imply that the observation light source is directly fixated and attached to the central opaque portion. Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.
To be clear, Aikawa teaches in, e.g., C. 3, L. 49 – C. 4, L. 19 that bot the light source 11a, 11b and the mask members 11g are mounted to the light source holder 11c. Thus, the light source is clearly mounted, directly or indirectly, to the mask member, and necessarily to the central opaque portion of the mask member. As such, Aikawa reads on the broadest reasonable interpretation of the claimed limitation.
Furthermore, Applicant argues that “Nanjo cannot be combined with Aikawa to arrive at above mentioned features as claimed in claim 1.” However, Applicant has failed to provide any specific reasons as to why the two references cannot be combined. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kriofske et al. (U.S. PG-Pub No. 2013/0321906) teaches an annulus to create distinct illumination having a similar donut shaped region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896